IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID MICHAEL WATSON, II,            §
                                     §     No. 458, 2014
      Petitioner Below,              §
      Appellant,                     §     Court Below—Superior Court
                                     §     of the State of Delaware in and
      v.                             §     for Sussex County
                                     §
STATE OF DELAWARE,                   §     C.A. No. S14M-07-013
                                     §
      Respondent Below,              §
      Appellee.                      §
                          Submitted: November 2, 2014
                          Decided:   November 3, 2014
                               ORDER
      This 3rd day of November 2014, it appears to the Court that, on

October 16, 2014, the Clerk issued a notice to the appellant to show cause

why this appeal should not be dismissed for his failure to diligently

prosecute the appeal by not filing his opening brief and appendix. The

appellant has failed to respond to the notice to show cause within the

required ten-day period. Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                            Justice